On Rehearing.
PRO VO STY, J.
In the railroad yard of the defendant company a number of tracks run close to each other. A scale for weighing railroad cars was being installed in one *41of these tracks, which, when completed, would constitute a section of the track. To lodge this scale a long narrow and shallow pit had been dug, and, as the sides of this pit were to be concreted, a pan for mixing concrete had been brought and laid by it, between it and one of the tracks next to the one in which the scale was being installed. This pan was 10 feet long, 4% feet wide, and 5% inches high. It was of iron, and weighed 370 pounds. Its corners were rounded. It occupied nearly the entire space between the pit and the track next to which it was — coming within 4 inches of the rail. A locomotive passing on this next track came in contact with it, and shoved it along so that it struck and injured the plaintiff and another carpenter who were in the pit constructing the boxing into which the concrete was to be poured.
The contention is that the engineer should have noticed this pan, and stopped. He had a short while before (the time variously estimated at 10 to 30 minutes) backed a train into the yard on this same track, passing this pan, and, after having disposed of this train, was returning without any cars attached to the locomotive. When backing the train into the yard, as just stated, he had had to stop short of the place where these carpenters were working and allow the switchman to go ahead and clear the track of lumber and debris these carpenters had left upon it. The switchman had then seen this pan, but had not considered it to be in the way. In thus returning the engineer noticed'the pan, but felt sure it was not in the way, especially that he had passed it a moment before. As he approached the place where the carpenters were working a brakeman standing on the footboard at the head of the engine signaled him to go slow, and, accordingly, he slowed down to 4 or 5 miles an hour. The pan had been placed in this dangerous position by the foreman of the concrete gang, who stood near it, waiting for his men to arrive to begin the concrete work. The pan, on being struck, would have caught him had he not nimbly jumped into it and as nimbly out. As it was, he fell into the pit, bruising his leg severely. 1-Ie says that the part of the locomotive which came in contact with the pan was the driver,' i. e., the bar connecting the two driving wheels. This may be, but, if so, it could only have been after the footboard had struck the pan and caused it to move towards the driver; for this footboard passed by the pan first, and it reached lower down and further out than the driver. There was a dent in this footboard, showing that it had come in contact with the pan.
Considering that between this footboard and the rail the clearance was of 8% inches, and that the height of the rail must be added to this, and that the pan rose only 5V2 inches above the ground, and that the testimony seems to show no one moved it from the position in which it was when the locomotive passed by it the first time, the collision becomes rather inexplicable. If no one moved it, the most plausible theory must be that the vibration imparted to the ground by the locomotive brought about a change. And this is not entirely improbable, considering that the ground slanted toward the rail, and, again, that extending out from the bottom of the pan, at its center, was a drainpipe 2 inches long, upon which the pan may have been resting more or less as upon a pivot, and thus been rendered mobile. So much so, indeed, as perhaps to have been susceptible of being tilted or otherwise moved by being merely stepped upon or brushed against.
There is no pretense that the engineer was not a careful engineer of long experience.
An effort was made to show that he was not at the throttle, but that the fireman was; but he and the fireman and one of the brake*43men testify that lie was, and admittedly lie was in tlie cab.
[4] Our conclusion is that tlie evidence upon tbe whole falls sliort of making out a case of negligence on the part of the engineer.
The Judgment appealed from is therefore set aside, and the suit of plaintiff is dismissed at his cost.
MONROE, O. J., takes no part.
O’NIELL and DAWKINS, JJ., dissent.